Citation Nr: 1112039	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-15 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from December 1986 to June 2000.  

In an unappealed April 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim reopen a claim for service connection for bilateral carpal tunnel syndrome.  The Veteran disagreed and perfected an appeal.

In January 2011, the Veteran, his representative and his spouse presented testimony is support of his claim to reopen at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the RO's April 2007 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Evidence received since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).
2.  Since the April 2007 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served 14 years as a radioman and information specialist in the U.S. Navy.  In that capacity he had daily duties of typing and other work that required protracted repetitive motion of the hands and wrist.  He contends that his currently manifested bilateral carpal tunnel syndrome was caused by the work he did during his active duty service.  The RO found that new and material evidence was not submitted since the April 2007 rating decision.  The Veteran seeks to reopen his claim for service connection for bilateral carpal tunnel syndrome.

The Board will first address preliminary matters and then render a decision on the issue on appeal.  

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was provided notice in a letter dated August 2008 of what evidence was needed to reopen his previously denied claim.  The notice informed the Veteran of the meaning of the terms "new" and "material," and he was informed of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The August 2008 letter also informed the Veteran that in order to substantiate his claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The letter further informed the Veteran of how VA determines a disability rating and an effective date as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records, and that a medical examination would be provided or a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, records from the Social Security Administration (SSA) have been obtained and VA medical records pertaining to the Veteran's claim have been obtained.  The Board observes that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran and his wife have presented evidence and testimony at hearings at the RO before the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).


Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The record indicates that the Veteran served in the U.S. Navy as a radioman.  He has testified that his job in the Navy required him to perform repetitive motion of the hands and wrist.  He contends that the work related motion caused carpal tunnel syndrome symptoms during service and that it has resulted in the diagnosed bilateral carpal tunnel syndrome currently manifested.

Preliminarily, the Board notes that the RO denied the Veteran's original January 2007 claim in the April 2007 rating decision.  The Veteran submitted a notice of disagreement in May 2007 and the RO provided a statement of the case in March 2008.  The Veteran did not submit a formal appeal until June 2008, after the sixty day filing time had run out.  See 38 C.F.R. § 20.302 (2010).  Thus, the Veteran did not perfect a timely appeal.  Therefore, the Board finds that the April 2007 rating decision is final.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

The Board will briefly address the evidence of record at the time of the April 2007 rating decision, the rationale of the rating decision and the evidence submitted since the April 2007 rating decision and then determine whether sufficient new and material evidence has been submitted to reopen the Veteran's claim.

The evidence of record in April 2007 included the Veteran's service treatment records, VA treatment records and private medical records identified by the Veteran.  The essential evidence was reviewed in an April 2007 VA medical examination report written by a VA physician.  The examiner noted a treatment report in the Veteran's service treatment records dated 14 March 1992 indicating that the Veteran complained of pain in his right arm and the diagnosis of myalgia.  The examiner opined that the March 1992 entry did not establish a diagnosis for carpal tunnel syndrome.  Similarly, the examiner reviewed the Veteran's discharge physical which noted the Veteran's complaint of bilateral carpal pain.  The examiner opined that the entry was not a diagnosis of carpal tunnel syndrome "but of overuse."  The examiner noted a May 2000 VA examination report and determined that it did not substantiate a diagnosis of carpal tunnel syndrome.  The examiner reviewed the remainder of the record and determined that the first diagnosis of carpal tunnel syndrome in the record was made in January 2007.  The examiner opined that he could not "resolve" whether the Veteran had carpal tunnel syndrome during service without resort to speculation.  

The April 2007 rating decision found that there was no evidence of carpal tunnel syndrome during the Veteran's service and denied the claim on that basis.

Since the April 2007 rating decision, the Veteran and his wife testified at a hearing in January 2011.  The Veteran testified that he had symptoms of pain in his hands and wrist that he self medicated during service, and he provided detailed testimony regarding the nature of his job in the Navy including the requirement for long hours of repetitive motion and typing.  See hearing transcript at pages 14-16 and 18-19.  The Veteran's wife testified that she witnessed the Veteran complain of pain in the hands and wrist from about 1992 or 1993.  She testified that she treated the pain with massage, over the counter analgesic and ice packs.  See hearing transcript at pages 21 and 22.  

The evidence submitted since the April 2007 rating decision includes evidence of symptoms of pain in the Veteran's hands during service.  The Board observes that both the Veteran and the Veteran's wife are competent to describe the symptoms they saw and what they did to treat the pain symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  The Board further notes that at this juncture, the testimony is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

After review of the record, the Board finds that the testimony of the Veteran and his wife is sufficient to raise a reasonable possibility of substantiating the claim and is, therefore, sufficient to reopen the claim.  The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The Board observes that at this juncture whether VA has complied with its statutory obligations regarding notice and development of the Veteran's claim has been accomplished.  As is discussed above, the Board has determined that proper notice has been provided but, further evidentiary development is necessary for, a determination of service connection.  For those reasons, the Board will remand the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  The claim is granted to that extent.


REMAND

Reasons for remand

At the hearing, the Veteran testified that he has sought treatment at VA facilities in Little Creek, Virginia, and Jacksonville, Gainesville and Lake City, Florida.  See hearing transcript at page 12.  A review of the Veteran's VA claims folder discloses records from Gainesville have been obtained, but other VA records may be outstanding.  Any outstanding VA treatment records should be obtained and associated with the Veteran's VA claims folder.

The April 2007 VA examiner's report determined that carpal tunnel syndrome was not diagnosed during service or within one year of his discharge from active duty.  The examiner also determined that it would be mere speculation on his part to determine whether the Veteran had carpal tunnel syndrome during service.  The Board notes first that the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  In this case, the VA examiner determined only that no official diagnosis of carpal tunnel syndrome was made and determined that it would be speculative to determine whether the Veteran's symptoms were caused by carpal tunnel syndrome or the onset of it.

The Board further notes that the examiner did not have all records or evidence before him.  He did not physically examine the Veteran and could not ask the Veteran anything about the circumstances of treatment during service, what complaints he made during service or what symptoms he had during service.  Thus, the examiner's opinion is based on incomplete evidence and is, therefore, not adequate.  The Board remands the claim for a new examination of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  1.  VBA shall contact the Veteran in writing and request that he specify the places where he has received healthcare regarding his bilateral carpal tunnel syndrome since April 2007.  VBA shall endeavor to acquire any records the Veteran identifies and associate them with the Veteran's VA claims folder.

2.  VBA shall obtain all VA treatment records pertaining to the Veteran from VA facilities, including those in Norfolk or Little Creek, Virginia, Jacksonville, Florida, Gainesville, Florida, or Lake City Florida.  All such records shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall afford the Veteran with a medical examination by an appropriate physician who shall review the Veteran's VA claims folder before examining the Veteran.  The examiner shall provide a description of the current nature and extent of any carpal tunnel syndrome manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that the Veteran's carpal tunnel syndrome was incurred during or aggravated by the Veteran's active duty military service.  If diagnostic tests or consults are deemed to be necessary, they shall be accomplished.  If the examining physician cannot provide the requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.  The examiner's written narrative examination report shall be associated with the Veteran's VA claims folder.

4.  After completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


